Citation Nr: 0823224	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include anxiety, depression, and personality disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served in active duty from April 1966 to February 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2002 
and May 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied 
entitlement to service connection for a psychiatric disorder 
to include depression, anxiety, and attention deficit 
disorder.  Jurisdiction is now in the Ft. Harrison, Montana 
RO.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In August 2007, the Board remanded the matter on appeal for 
additional development.  


FINDINGS OF FACT

1.  The veteran's current psychiatric disorder diagnosed as 
bipolar disorder and depression first manifested many years 
after service and is not related to service.  

2.  The diagnosed personality disorder is not a disability 
for which service connection may be granted. 




CONCLUSIONS OF LAW

1.  A psychiatric disability, to include bipolar disorder and 
depression, was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303(c), 3.306, 4.9, 4.127 (2007); 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 was recently revised to delete 
(4), see 73 Fed. Reg. 23356 (April 30, 2008)).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in December 2001, March 2004, 
January 2005, December 2006, and September 2007.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.  
The letters also notified the veteran as to what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in December 2001, prior to the initial adjudication of the 
claim.  Regarding elements (4) and (5) (degree of disability 
and effective date), the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in 
December 2006 and September 2007.  The claim was 
readjudicated in February 2007 and January 2008.     

Notwithstanding the belated VCAA notice and the belated 
Dingess notice on elements (4) and (5), the Board determines 
that the veteran is not prejudiced, because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  As noted above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in December 2001, prior to the initial adjudication of the 
claim.  After he received proper VCAA notice in March 2004, 
the veteran had almost three years to respond to this notice 
before the final adjudication of the claim at the RO and 
transfer of the claim to the Board.  The Board remanded the 
claim to the RO for additional development in August 2007 and 
the veteran received additional VCAA notice in September 
2007.  The veteran had almost 4 months to respond to the 
notice before the claim was re-adjudicated.  After he 
received Dingess notice of elements (4) and (5), the veteran 
had over a year to respond to this notice before the final 
readjudication of the claims at the RO level.  Further, as 
discussed in detail below, the preponderance of the evidence 
is against the claim for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service treatment records have been obtained and 
are associated with the claims folder.  VA treatment and 
hospital records from Boise, Sheridan, Walla Walla, and Fort 
Harrison, dated from 1978 to 2007 were obtained.  Private 
records from F. Counseling and M. Hospital were obtained as 
well.  There is no identified relevant evidence that has not 
been obtained.  

The Board observes that the veteran has been accorded VA 
examinations in 2005 and 2007 with regard to his claim for 
service connection, and a medical opinion  regarding the 
etiology of those claimed disabilities has been obtained.  

The Board notes that in the May 2008 informal hearing 
presentation, the veteran's representative argues that 
another VA examination is warranted because a medical opinion 
as to whether the veteran's personality disorder was 
aggravated during service is necessary.  The Board finds that 
additional VA examination is not warranted.  38 C.F.R. 
§ 3.303(c) provides that personality disorders are not 
diseases or injuries within the meaning of applicable 
regulations.  Thus, generally speaking, a personality 
disorder cannot be service connected as a matter of express 
VA regulation, whether on the theory of direct service 
connection or by aggravation.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).  Therefore, additional examination to obtain a 
medical opinion as to whether the personality disorder was 
aggravated is service is not necessary.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

III.  Analysis

The veteran contends that his current psychiatric disorder 
first manifested during his period of service and the 
psychiatric disorder was misdiagnosed.  He asserts that 
service connection for a psychiatric disorder is warranted.  

The medical evidence of record establishes current diagnoses 
of bipolar disorder and borderline personality disorder.  See 
the VA examination reports dated in October 2007 and June 
2005.  The diagnosis of bipolar disorder is also supported by 
clinical evaluation and treatment in April 2005, December 
2005, and March 2006.  See VA treatment records dated in 
April 2005, December 2005, and March 2006.  The medical 
evidence of record also establishes that from 1978 to 2005, 
the veteran has had diagnoses of depressive reaction, 
affective disorder, major depression, dysthymic disorder, 
addictive disorder, alcohol dependence, and alcohol abuse.  
The records shows that from 2001 to 2007, the veteran has 
been treated primarily for major depression and bipolar 
disorder.  See the VA treatment records from Boise and Fort 
Harrison dated from 2001 to 2007.  

There is evidence that the veteran had symptoms in service 
but the service records only reflect a diagnosis of a 
personality disorder.  The service treatment records do not 
establish a diagnosis of bipolar disorder or major 
depression.  The enlistment examination report dated in March 
1966 shows that the veteran reported having frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
The examiner noted that the veteran had mild anxiety but no 
treatment was required and the veteran had no 
hospitalizations.  Psychiatric examination was normal.  

Service treatment records show that in December 1967, the 
veteran sought mental health treatment by a psychiatrist.  It 
was noted that the veteran reported that during the past two 
months, he had increasing problems at work and increasing 
turmoil inside of him.  The psychiatrist noted that the 
veteran had a change in jobs the past two months but 
indicated that the imminent visit with the veteran's parents 
was the more basic problem.  The psychiatrist indicated that 
the veteran's history included running away from home at age 
13 and a significant suicide attempt at age 15 which seemed 
partly related to breaking up with a girl and partly related 
to increasing family problems.  It was noted that the 
veteran's parents were divorced and before the divorce, had a 
chronic history of marital difficulties.  

Examination revealed no indication of suicidal intent at that 
time.  There were no vegetative signs of depression.  There 
was no apparent thought disorder or history of delusions or 
hallucinations.  It was noted that the veteran seemed to be 
above average intelligence, seemed to have difficulty with 
judgment, and there was a paucity of insight.  The 
psychiatrist stated that it was his impression that the 
veteran had a characterologic kind of problem and one that 
was primarily involved with the relationship between himself 
and his family.  The psychiatrist indicated that the veteran 
did experience symptomatic problems of anxiety and depression 
and the psychiatrist believed that the veteran's current 
difficulty was a reflection of the fact that the veteran was 
unsure how to handle his future visit with his parents.  The 
psychiatrist believed that counseling would be helpful.  

Service treatment records show that in January 1968, the 
veteran underwent a neuropsychiatric examination.  The 
examination report reflects a diagnosis of emotionally 
unstable personality.  It was the opinion of the psychiatrist 
that further rehabilitative efforts would not be successful 
at bringing the veteran to a level of functioning that was 
satisfactory for completion of his military career.  It was 
recommended that the veteran be separated from service.  
Examination detected no disqualifying mental defects 
sufficient to warrant disposition through medical channels.  
The veteran was subsequently discharged in February 1968 for 
unsuitability.  Separation examination dated in February 1968 
indicates that the veteran reported having depression and 
excessive worry, nervous trouble, and an excessive drinking 
habit.  Psychiatric examination was normal.  

According to the applicable regulations, personality 
disorders are not diseases within the meaning of the 
legislation authorizing disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2007).  Such a defect cannot be 
service-connected since it is not a disease under the law.  
However, if during service, there is a superimposed disease, 
service connection may be awarded for the resultant 
disability.  See VAOPGCPREC 82-90 (July 18, 1990).  However, 
as will be discussed in detail below, the evidence of record 
does not demonstrate that there was any such superimposed 
disease in service.  The service medical records do not show 
any indication that a bipolar disorder or depression existed 
during service.  The probative evidence of record establishes 
that the bipolar disorder and depression did not manifest 
until many years after service and are not related to 
service.  Therefore, there is no basis upon which to award 
service connection for personality disorder.

The probative medical of evidence of record establishes that 
the veteran's current bipolar disorder and major depression 
first manifested many years after service and are not 
medically related to the veteran's period of service.  Review 
of the record shows that the veteran underwent VA 
psychological examinations in June 2005 and October 2007.  
The June 2005 VA examination report indicates that the 
veteran's Axis I diagnosis was bipolar disorder by history in 
partial remission.  It was noted that the veteran had no 
symptoms of depression and it was possible that the bipolar 
disorder was well controlled on medications thus accounting 
for the lack of symptomatology.  The report further indicates 
that the veteran was recently hospitalized at the VA hospital 
in Sheridan in April 2005 to stabilize his depression.  See 
also the VA hospital records from the Sheridan VA hospital 
dated in April 2005.  

The examiner reviewed the veteran's past history and records.  
He noted that he did not find any evidence that the veteran 
had any significant psychological difficulties while in the 
military.  The veteran reported that he did not receive any 
psychiatric treatment while in service.  He indicated that he 
received his first psychiatric treatment in 1978 at the 
Sheridan VA medical facility.  He reported that he began to 
have serious psychological difficulties in 2002 and he was 
hospitalized at the Boise VA hospital in 2002.  The veteran 
reported having three psychiatric hospitalizations.  Mental 
status examination was unremarkable.  Vegetative symptoms of 
depression were not described.  As noted above, the Axis I 
diagnosis was bipolar disorder by history in partial 
remission.  The veteran had no symptoms of depression.  After 
reviewing the entire record and history, the examiner opined 
that it could not be demonstrated that the veteran's bipolar 
disorder was secondary to his military service.  The examiner 
pointed out that the veteran did not seek treatment for 
depression until 1978.  At that time, his depression was 
secondary to his daughter's death. 

In a January 2007 addendum, the VA examiner, the same 
psychologist who conducted the VA examination in June 2005, 
stated that he reviewed the service treatment records 
including the December 1967 and the January 1968 
neuropsychiatric examination reports.  The examiner concluded 
that these additional records suggested that the veteran's 
psychiatric difficulties were considered to be longstanding 
and predated his entry into service.  The examiner stated 
that the veteran currently had a diagnosis of bipolar 
disorder and the record reviewed suggested that the veteran's 
current psychiatric disorders were less likely to be related 
to military service.      

The VA psychologist further clarified the medical opinion as 
to whether the veteran's current psychiatric disorders are 
related to his period of service in an October 2007 VA 
examination report.  The examiner indicated that he 
thoroughly reviewed the claims folder.  The veteran was 
examined as well.  The Axis I diagnosis was bipolar disorder; 
it was noted that this diagnosis was supported by signs, 
symptoms, and a history of mood swings.  The examiner noted 
that the bipolar disorder now appeared to be reasonably well 
controlled.  The examiner stated that it could not be said 
with any degree of certainty that the bipolar disorder began 
in service.  The examiner noted that there were no records 
indicating the presence of a bipolar disorder until recently.  
The examiner further stated that given the veteran's fairly 
good response to mood stabilizing medications, it was felt 
that the diagnosis of bipolar disorder was well established.     

The VA examiner indicated that the Axis II diagnosis was 
borderline personality disorder.  The examiner noted that 
this diagnosis was consistent with the veteran's past 
history.  It was noted that the veteran exhibited borderline 
features such as emotional instability, difficulties with 
intimate relations, poor impulse control, and easy 
irritability.  The examiner stated that as a result of his 
personality style, the veteran had difficulty adapting to the 
demands of adult life.  The examiner noted that the veteran's 
personality features were consistent with those features that 
would be expected given his abusive and chaotic background.  
The examiner indicated that the personality disorder was 
long-standing and predated the veteran's entrance into 
service.  The examiner further stated that the veteran's 
inability to adapt to military life can be well explained in 
terms of his personality style.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the VA medical opinions dated in June 
2005, January 2007 and October 2007 have great evidentiary 
weight.  The VA examiner, as a psychologist, has the 
expertise to render medical opinions as to the veteran's 
current diagnosis and when the disorder first manifested.  
Further, the VA examiner reviewed the claims folder and the 
veteran's entire medical history before rendering a medical 
opinion and he gave reasons and bases for the opinion.  The 
VA examiner discussed the evidence which supported his 
opinion.  Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens, supra; Prejean, supra.  

The VA medical opinion that the bipolar disorder first 
manifested many years after service is supported by the 
evidence of record.  As noted above, the service treatment 
records do not show a diagnosis of bipolar disorder.  The 
evidence of record shows that depression was not diagnosed 
until over ten years after service separation.  Bipolar 
disorder was not diagnosed until over twenty years after 
service separation.  Review of the records shows that the 
veteran did not seek psychiatric treatment until more than 
ten years after service separation.  This lengthy period 
without evidence of pertinent diagnosis weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The record shows that the veteran was hospitalized in October 
1978 for psychiatric evaluation.  See the October 1978 M. 
Hospital report and the Sheridan VA hospital records dated 
from October 1978 to November 1978.  The M. hospital records 
note that the veteran reported that about three years after 
service separation, he began to experience sudden rages and 
headaches.  The rages and headaches increased after the death 
of his daughter in August 1978.  The diagnosis was depression 
and acute agitation.  The veteran was hospitalized at the VA 
hospital in Sheridan in October 1978 and November 1978.  The 
diagnosis was depressive reaction, neurotic type.  He 
underwent psychological testing and the results indicated 
that the veteran had a profile type frequently seen in 
patients with of acute situational reaction with severe 
depression, anxiety, somatization, and panic.  

Social Security Administration (SSA) records dated in 1990 
and 1997 indicate that the veteran's psychiatric disorders 
began in the 1980's.  An April 1990 SSA mental status 
examination report indicates that the Axis I diagnosis was 
bipolar disorder, depressed, severe, without psychotic 
features, chronic; rule out major depression.  It was noted 
that there was at least some suggestion of manic episodes in 
the early 1980's.  The examination report also shows an Axis 
II diagnosis of personality disorder, not otherwise 
specified, with borderline and antisocial features.  This was 
the primary diagnosis.  An October 1990 SSA decision 
indicates that the veteran was disabled due to a bipolar 
disorder and personality disorder and alcohol abuse.  It was 
noted that the disability began in October 1989.   

A March 1997 SSA mental status examination report indicates 
that the Axis I diagnosis was major depressive disorder, 
recurrent and severe without psychotic features, dysthymic 
disorder probable late onset after 21 years of age, and 
alcohol dependence, probably moderate, reportedly in full 
remission.  The Axis II diagnosis was personality disorder, 
not otherwise specified previously assessed as borderline and 
anti-social features.  It was noted that the diagnosis was 
major depression because there was no period since the early 
1980's which was suggestive of manic episodes.  It was 
further noted that there was an extensive history of 
depression which began weeks after his daughter's death.  
There was nothing to suggest an anxiety disorder.  An April 
1997 SSA decision indicates that the veteran was disabled by 
affective disorder, personality disorder, substance abuse 
addiction, major depressive disorder and dysthymic disorder.  

The Board notes that there is a medical opinion which 
supports the veteran's contention that the bipolar disorder 
first manifested in service.  In the April 2005 Sheridan VA 
hospital records, a psychiatrist noted that a personality 
disorder was diagnosed at the veteran's separation from 
service.  The psychiatrist noted that this was probably the 
first indication of bipolar illness and the diagnosis was 
missed.  The psychiatrist further noted that the veteran did 
not seek help till the depression was so severe and he was 
actively suicidal; he managed the manic phase with alcohol.

The Board does not question this examiner's skill or 
expertise as a psychiatrist.  However, the Board finds that 
the VA medical opinions dated in June 2005, January 2007, and 
October 2007 have greater evidentiary weight than this 
opinion.  There is no indication that the VA psychiatrist who 
provided the April 2005 opinion reviewed the service 
treatment records.  The psychiatrist also did not address the 
fact that the veteran also has a current diagnosis of 
personality disorder and the impact of the personality 
disorder on the veteran's functioning.  Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez- Toyens, supra; Prejean, supra.  
For these reasons and the reasons discussed above, the Board 
finds that the VA medical opinions dated in June 2005, 
January 2007, and October 2007 have greater evidentiary 
weight than the April 2005 opinion by the VA psychiatrist and 
this medical evidence establishes that the current bipolar 
disorder first manifested many years after service and is not 
related to service.  

The Board also notes that an August 2001 VA mental health 
treatment record indicates that the veteran had childhood 
post traumatic stress disorder (PTSD) that was aggravated in 
service.  Review of the record reveals that the veteran does 
not have a current diagnosis of PTSD.  See the VA examination 
report dated in October 2007.  The examiner who conducted the 
June 2005 and October 2007 VA examinations stated that a 
diagnosis of PTSD before service can not be firmly 
established because of the lack of clear signs, symptoms or 
treatment history.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  The veteran asserts that he has had 
symptoms of depression since service.  See the VA treatment 
records dated in November 1999 and July 2005 which note that 
the veteran reported having a lifelong history of depression.  
The Board has considered these statements.  Even if the Board 
concedes that the veteran had continuity of symptoms of 
depression since service, the veteran's claim still fails 
based upon the lack of medical nexus associating the 
continuity of symptoms to the current bipolar disorder.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F. 3d 
1331(2006); Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  As discussed above, the probative evidence of record 
attributes the symptoms of depression in service to the 
personality disorder, not the bipolar disorder.  See the 
service treatment records.  The probative evidence of record 
also establishes that the bipolar disorder first manifested 
many years after service.  For these reasons, the Board finds 
that service connection for a bipolar disorder is not 
warranted on the basis of continuity of symtomatology.  

The veteran's own implied assertions that the bipolar 
disorder and depression are medically related to his period 
of service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran, as a 
layperson, is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise. 

In summary, the probative evidence of record establishes that 
the veteran's symptoms in service were due to a personality 
disorder.  The probative evidence shows that after service 
separation, the veteran was first treated for depression more 
than ten years after service and bipolar disorder was 
diagnosed more than twenty years after service.  The 
probative evidence of record establishes that the bipolar 
disorder is not related to disease or injury in service.  As 
such, the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is not warranted, and the appeal is denied.      


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


